Citation Nr: 0617976	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-19 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected diabetes 
mellitus.

2.  For the period prior to March 19, 2004, entitlement to an 
evaluation in excess of 20 percent for adenocarcinoma of the 
prostate.

3.  For the period beginning on March 19, 2004, entitlement 
to an evaluation in excess of 40 percent for adenocarcinoma 
of the prostate.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 and May 2003 rating 
decisions of the Buffalo, New York Regional Office (RO) of 
the Department of Veterans Affairs (VA), and the Columbia, 
South Carolina RO, respectively.  

In April 2004, the veteran testified before a hearing officer 
sitting at the RO, and in September 2005, he testified before 
the undersigned Veterans Law Judge sitting at the RO.  
Transcripts of the hearings are associated with the claims 
folder and have been reviewed.

In February 2006, the Board referred the issue of service 
connection for coronary artery disease for an expert medical 
opinion, and such an opinion was rendered in April 2006.  The 
veteran waived initial RO consideration of the medical 
opinion.  The case has since returned to the Board for 
appellate review. 

The issues of entitlement to an increased evaluation for 
adenocarcinoma of the prostate, for the periods prior to, and 
subsequent to, March 19, 2004, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

Medical evidence of record demonstrates that the veteran's 
coronary artery disease is proximately due to, or the result 
of, his service-connected diabetes mellitus.

CONCLUSION OF LAW

Coronary artery disease is proximately due to or the result 
of the veteran's service-connected diabetes mellitus.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  This law eliminated the concept of a well- 
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied with 
respect to the veteran's service connection claim for 
coronary artery disease, it is the Board's conclusion that 
the new law does not preclude the Board from adjudicating 
such service connection claim.  This is so because the Board 
is taking action favorable to the veteran by granting the 
veteran's service connection claim.  Therefore, a decision at 
this point poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  The agency 
of original jurisdiction will be responsible for addressing 
any notice defect with respect to the rating and effective 
date elements when effectuating the award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 
Vet. App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2005).

The veteran asserts that his current heart disease is 
proximately due to his service-connected diabetes.  The 
veteran was first diagnosed with coronary artery disease in 
January 2001, after undergoing a left heart catheterization.  
The first competent evidence showing that the veteran had 
diabetes mellitus was a VA cardiology treatment note dated in 
February 2003.  

The record contains two opinions linking the veteran's 
coronary artery disease to his service-connected diabetes.  
According to a September 2005 medical statement, a VA nurse 
practitioner noted that it is well-known that diabetics have 
a much higher occurrence of heart disease than the general 
population.  The nurse practitioner stated that, in his 
clinical opinion, the veteran's cardiovascular disease was 
caused by his service-connected diabetes mellitus.  

According to an April 2006 opinion, a cardiologist related 
the veteran's coronary artery disease to his service-
connected diabetes.  Although the veteran was not actually 
diagnosed with diabetes until after he was diagnosed with 
coronary artery disease, the examiner concluded that the 
veteran likely had underlying diabetes, which was not well 
recognized at the time of his coronary artery disease.  The 
veteran had an August 2000 blood sugar reading of 116, which 
the examiner stated is considered pre-diabetes by current 
definition, as well as an October 2000 blood sugar reading of 
150, which is considered diabetes by current definition.  The 
examiner also noted that the veteran's hyperlipidemia and 
tobacco use were also risk factors for developing coronary 
artery disease.  

Also of record is Internet medical evidence indicating that 
diabetics have early and accelerated atherosclerosis.  

Given the favorable opinions of the September 2005 VA nurse 
practitioner and the April 2006 cardiologist, the Board finds 
that the veteran's coronary artery disease is related to his 
service connected diabetes.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.310(a) (2005).  Thus, secondary service 
connection is warranted. 


ORDER

Service connection for coronary artery disease is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

As discussed above, the VCAA redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  Under the VCAA, when VA receives 
a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman, supra, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

Review of the claims folder reflects that the veteran has not 
been furnished proper VCAA notice with respect to his 
increased rating claim for adenocarcinoma of the prostate, 
for the periods prior to, and subsequent to, March 19, 2004.  

VCAA letter dated in January 2003 only made mention of what 
was needed to establish a service-connection claim and did 
not advise the veteran of what was needed to establish an 
increased rating claim.  Review of other VCAA letters in the 
claims folder are not pertinent to the veteran's increased 
rating claim for prostate adenocarcinoma.  Thus, because the 
Board does not have the authority to send the veteran notice, 
a remand is required for corrective action.

The Board finds that another VA examination is necessary to 
determine the current severity of the veteran's service-
connected adenocarcinoma of the prostate.  See 38 C.F.R. § 
3.159.  The veteran's service-connected genitourinary 
disability has been rated under Diagnostic Code 7528, which 
evaluates impairment resulting from malignant neoplasms of 
the genitourinary system.  According to this Diagnostic Code, 
if there has been no local reoccurrence or metastasis 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure, the residuals 
will be evaluated as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (2005).

Voiding dysfunction is rated based upon the particular 
condition, to include urine leakage, frequency, or obstructed 
voiding.  38 C.F.R. § 4.115a (2005).  Continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence will be rated in the 
following manner.  Specifically, evidence that such a 
condition requires the wearing of absorbent materials which 
must be changed less than two times per day necessitates a 20 
percent evaluation.  Id.  Evidence that such a condition 
requires the wearing of absorbent materials which must be 
changed two to four times per day requires a 40 percent 
disability evaluation.  Id.  The highest disability 
evaluation for voiding dysfunction, 60 percent, necessitates 
evidence of the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times per day.  Id.

During the veteran's September 2005 personal hearing, he 
testified that the number of times he has to change his 
absorbent pads per day has increased, up to 7 times, 
depending on his activities.  Therefore, on remand, the 
veteran should be afforded an additional VA examination to 
determine the current severity of his service-connected 
genitourinary disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his increased rating claim for 
adenocarcinoma of the prostate, for the 
periods prior to, and subsequent to, 
March 19, 2004.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing,

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his increased rating claim.

2.  The veteran should be afforded an 
additional VA genitourinary examination 
to determine the extent of his service-
connected adenocarcinoma of the prostate.  
The examiner should review the claims 
folder prior to the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  

The examiner should identify all 
residuals attributable to the veteran's 
service-connected adenocarcinoma of the 
prostate.

The examiner is requested to discuss 
whether there is objective evidence that 
the veteran has urine leakage, post-
surgical urinary diversion, urinary 
incontinence, or stress incontinence 
which requires the use of an appliance or 
the wearing of absorbent materials which 
must be changed more than 4 times per 
day.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Upon completion of the above 
requested development, the RO should 
readjudicate the issue of entitlement to 
an increased rating for adenocarcinoma of 
the prostate, for the periods prior to, 
and subsequent to, March 19, 2004.  All 
applicable laws and regulations should be 
considered.  If any benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


